269 F.2d 774
106 U.S.App.D.C. 107
Absley Bryant BOWMAN, Appellant,v.John SILARD, Administrator of the Estate of John C. Sims,Deceased, Appellee.
No. 14944.
United States Court of Appeals District of Columbia Circuit.
Argued June 5, 1959.Decided June 18, 1959.

Mr. Laidler B. Mackall, Washington, D.C., with whom Mr. Charles G. Williamson, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Albert E. Brault, Washington, D.C., with whom Messrs. Denver H. Graham and Albert D. Brault, Washington, D.C., were on the brief, for appellee.
Before WILBUR K. MILLER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Plaintiff (appellant) appeals from a final judgment entered upon a jury verdict in the District Court in an action brought by her for personal injuries.


2
Plaintiff was a passenger in an automobile traveling south, during a fog, in the southbound lane of a so-called limited access divided super-highway when the automobile in which she was riding was struck head-on, in the same lane, by a northbound automobile.  Plaintiff sued both the administrator of the estate of the driver of the car in which she was a passenger and the driver of the car going in the wrong direction, and obtained a judgment against the latter.1


3
As to the administrator2 of the estate of the driver of the car in which plaintiff was riding, the trial court held, as a matter of law, that, under the circumstances of the case, the sole proximate cause of the collision was the negligence of the driver of the automobile traveling in the wrong lane.  We think the trial court was correct.


4
We have examined the other contention of plaintiff, to the effect that the court erred in holding that the doctrine of res ipsa loquitur did not apply to create an inference that both drivers were negligent, and find no merit in this contention.


5
Affirmed.



1
 That defendant is not a party to this appeal


2
 The driver of the car in which plaintiff was riding killed in the accident